J-S36036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

FLOYD RIVER AND DARLENE RIVER, HIS                 IN THE SUPERIOR COURT OF
WIFE; AND JAMES P. LAPINSKI AND                          PENNSYLVANIA
ADELAIDE LAPINSKI, HIS WIFE AND
VERONICA J. BELL,

                          Appellants

                     v.

DENNIS KNOTT AND LINDA KNOTT, HIS
WIFE,

                          Appellees                     No. 2062 WDA 2014


            Appeal from the Decree Entered November 19, 2014
            In the Court of Common Pleas of Armstrong County
                    Civil Division at No.: 2011-1944-Civil

BEFORE: PANELLA, JENKINS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                              FILED JULY 17, 2015

     Floyd and Darlene River, James and Adelaide Lapinski, and Veronica

Bell (collectively, Appellants) appeal from the decree entered in favor of

Dennis and Linda Knott (Appellees) in the Court of Common Pleas of

Armstrong County, denying injunctive relief in the form of ordering the

removal of a fence. Because we conclude that the trial court lacked subject

matter   jurisdiction,    we   vacate   the   decree   and    remand   for   further

proceedings.

     The relevant facts and procedural history of this appeal are as follows.

The Knotts own property located immediately behind the Rivers’ property, in


*Retired Senior Judge assigned to the Superior Court.
J-S36036-15


Armstrong County. Bell’s property is situated immediately next door to the

Rivers’ property, and the Lapinskis own property immediately adjacent to

the Bell property.1

       The true genesis of the case dates back to 1995, when the trial court

rendered a decision with respect to an easement located on the Knotts’

property, then owned by predecessors-in-title Kramer E. and Susan M.

Wolfe.2    Adjudication, 8/6/2014, at 2.         The trial court summarized the

pertinent parts of the 1995 decision as follows.

             The [c]ourt adjudicated in that case that an 8-foot-wide
       easement had arisen by virtue of adverse use. In Finding of Fact
       #13 of said adjudication, the [c]ourt found that the easement
       “extend[ed] from an alley … [and] across the eastern-most
       portions of the Wolfe and Donnell parcels and through the
       Schweinberg parcel.” In Part II of the [c]ourt’s discussion in that
       case, the [c]ourt explicitly stated that the roadway then in use
       and over which the easement existed was “a narrow strip of
____________________________________________


1
  The trial court, as part of its Findings of Fact, incorporated a rough diagram
of the properties and garage pertinent to the lawsuit. A copy of that
diagram, modified to show more obviously the areas at issue, is attached to
this memorandum as Annex A.
2
  That action was docketed at No. 1993-1666-Civil, and captioned Eleanor
Lecollier, David Lapata and Veronica Jean Bell, Plaintiffs v. Kramer E.
Wolfe and Susan W. Wolfe, husband and wife, William A. and
Frances Donnell, his wife, and Raymond J. Schweinberg and Linda
Schweinberg, Defendants. Importantly, while the property in question in
1995 is the same property at issue in this case, the parties are not: only one
party—Bell, a plaintiff in 1995—appears as an appellant today. Nor are the
Donnells, defendants in the 1995 action, party to this case. Moreover, the
1995 action occurred before the Knotts or Lapinskis purchased their
properties (the Lapinskis are successors-in-interest to the Schweinbergs),
and was decided by Judge Kenneth Valasek, who was also the trial judge in
the instant case.


                                           -2-
J-S36036-15


      grassy land along the boundaries of the Wolfe and Donnell
      properties, and a path across the corner of the Schweinberg
      property.” The Order accompanying the said adjudication barred
      the Wolfes from interfering with the lawful use of the easement
      by Plaintiffs in that action.

Id. at 2-3 (emphasis in original).

      The events giving rise to the current appeal involve a dispute between

the Knotts and the Rivers, and the trial court summarized as follows.

             On July 11, 2011, the Knotts erected a wooden fence on
      their [] land approximately 36 inches from and parallel to the
      River/Knott boundary line. On the Knotts’ side of the fence is a
      gravel driveway, most recently improved and widened by them.
      It is eight and one-half feet wide and runs the entire length of
      the fence and then past the fence towards the Bell [p]roperty.
      The Lapinskis and Bell utilize this driveway for ingress and
      egress to their properties.

            The Rivers’ garage is located on their [] side of the
      River/Knott boundary line. The western wall of the garage is
      located near, but not on, the boundary line. The western wall is
      not exactly parallel to the boundary line. The southwest corner
      of the garage sits about three inches away from the boundary
      line. The northwest corner is located approximately ten inches
      from the line. A utility pole is located near the southwest corner
      of the garage.

            There is evidence indicating that a strip of land
      immediately west of the garage has been used by the Rivers and
      their predecessors in title for the storage of firewood and, at
      various times, for storage of unused lumber, a wheelbarrow, a
      lawn tractor cart, an 18-foot long canoe, an extension ladder and
      sundry other items.

Id. at 3-4.

      Appellants filed a complaint on December 8, 2011, requesting a

permanent injunction foreclosing the Knotts from interfering with their use of

and access to the easement, as well as requiring the removal of the fence.

                                     -3-
J-S36036-15


Appellants filed timely an amended complaint on June 5, 2012, asserting an

easement by prescription for the storage of firewood and other materials. A

non-jury trial occurred on July 8, 2014, and, despite finding itself “without

subject matter jurisdiction to determine what rights, if any, the Rivers have

in and to the Knott Property,” the court entered an adjudication and decree

in favor of the Knotts on August 6, 2014.      Adjudication, 8/6/2014, at 10.

      Appellants filed a motion for post-trial relief on August 15, 2014, which

was denied on November 19, 2014.           A final judgment was entered by

praecipe on December 16, 2014, and a notice of appeal was timely filed that

same day.    On February 17, 2015, the court filed an opinion pursuant to

Pa.R.A.P 1925(a).

   On appeal, Appellants present the following questions for our review:

   1. Did the [trial] court commit an error of law or an abuse of
      discretion by failing to enforce a finding of fact established in
      prior litigation that [the Knott] property was burdened by an
      easement that was eight feet in width which was located at the
      eastern-most boundary of [the Knott] property when the record
      showed that the entire spite fence was located within eight feet
      of the eastern-most boundary of [the Knott] property?

   2. Did the [trial] court commit an error of law by considering
      matters not of record in making its determination?

   3. Did the [trial] court commit an error of law in dismissing []
      Appellants’ case by raising sua sponte and then deciding that []
      Appellants failed to join an indispensable party when []
      Appellants’ cause of action did not and could not affect such
      party’s rights as established in the earlier litigation?

Appellants’ Brief at 4 (trial court answers omitted).

      Because the failure to join an indispensable party deprives a court of

                                     -4-
J-S36036-15


jurisdiction, Barren v. Dubas, 441 A.2d 1315, 316 (Pa. Super. 1982), we

begin and end our analysis with Appellants’ third issue.

      Generally, a party is indispensable when:

      his or her rights are so connected with the claims of the litigants
      that no Decree can be made without impairing those rights.
      Also, a party is said to be indispensable when he has such an
      interest that a final decree cannot be made without affecting it,
      or leaving the controversy in such a condition that the final
      determination may be wholly inconsistent with equity and good
      conscience. The absence of an indispensable party goes to the
      court’s jurisdiction and prevents it from granting relief.

            The basic inquiry in determining whether a party is
      indispensable concerns whether justice can be done in the
      absence of him or her. We also consider the following:

            1. Do absent parties have a right of interest related to the
               claim?

            2. If so, what is the nature of that right or interest?

            3. Is that right or interest essential to the merits of the
               issue?

            4. Can justice be afforded without violating the due
               process rights of absent parties?

In re Estate of Moore, 871 A.2d 196, 202-203 (Pa. Super. 2005)

(citations and quotations omitted).

      In the case sub judice, the trial court explicitly determined it had “no

jurisdiction to adjudicate the alleged claims of the Rivers,” finding Lecollier,

one of the plaintiffs in the prior action and beneficiary of the easement, to be

an indispensable party.    Adjudication, 8/6/2014, at 8-9.       Nonetheless, it

entered a decree “in favor of both Defendants on all counts set forth in


                                      -5-
J-S36036-15


Plaintiffs’ Amended Complaint.”          Decree, 8/6/2014. While the trial court’s

jurisdictional determination is sound, the decree is procedurally deficient.

        Pursuant to Pennsylvania Rule of Civil Procedure 1032, “[w]henever it

appears by suggestion of the parties or otherwise that … there has been a

failure to join an indispensable party, the court shall order … that the

indispensable party be joined, but if that is not possible, then it shall dismiss

the action.” See also In re Adoption of W.C.K., 748 A.2d 223, 227 (Pa.

Super. 2000) (“The power of a court to review subject matter jurisdiction at

any time during a proceeding is found in [Rule 1032(b)].”).

        Departing briefly from the procedural inadequacies, we agree with the

trial court’s classification of Lecollier as an indispensable party. Appellants

contend that their claim “in no way impacts the rights of Lecollier” because

the Rivers are not claiming exclusivity as to the easement. Appellants’ Brief

at 16-17. The argument of exclusivity is misplaced.3

        The trial court found Eleanor Lecollier to be an indispensable party by

virtue of her prescriptive easement acquired in 1995.4 The court explained

the nature of Lecollier’s interest as follows.

        The Rivers also assert that they have an easement by
        prescription for the storage of firewood, including the legal right
        to reach the entire stack along the length of the garage by wheel
        barrow, tractor cart, and perhaps even by truck. By inference,
____________________________________________


3
    To quote the Appellees: “pure poppycock.” Appellees’ Brief at 11.
4
    Adjudication, 8/21/1995, at 8.


                                           -6-
J-S36036-15


      this alleged right to use land could extend four to six feet out
      onto the Knott Property. This position … results in a narrowing of
      the easement.

Adjudication, 8/6/2014, at 8.

      Lecollier’s   interest   in   maintaining   access   to    her   property   by

prescriptive easement is essential to the merits of the instant case, as the

Rivers’ request for a prescriptive easement for the storage of firewood would

undoubtedly interfere with Lecollier’s access to the roadway.            The Rivers

claim that removal of the fence would be consistent with the 1995

adjudication, without addressing their additional easement claim for the

storage of firewood. Appellants’ Brief at 16.      Allowing the case to proceed

without Lecollier would deprive her of due process. Accordingly, we agree

with the trial court that Lecollier is an indispensable party.

      For the aforementioned reasons, the trial court lacked jurisdiction to

adjudicate Appellants’ claims.      Accordingly, we vacate the August 6, 2014

decree and remand the case for further proceedings. On remand, we direct

the trial court to effectuate one of the two remedies prescribed by Rule

1032(b) (i.e., joinder of the indispensable party or dismissal of the action).

      Decree vacated. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.




                                        -7-
J-S36036-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/2015




                          -8-
J-S36036-15

                                         ANNEX
                                         ANNEX A
                                               A
                                     Prescriptive easement (path
                                                           (path of roadway),
                                     as noted
                                     as noted in the 1995 Adjudication.
                                                     1995 Adjudication.




                                                  Current parties in bold print.
                                                  Owners in 1993 -95 in parentheses.
                                                  Parties to 1993 lawsuit underlined.




                  Kno 1r
              leno,
                       Wolfe)
                                                    -~                alley
                                                                              --....




                                                                        River
                                                                       (Land)                           iJ



                                                                Bell                     ,
                                                                                                    !
                                                     Ptar,ntrffs La
                                                                      ata     &   Belt
                                        I
                                                                                             Road
                                            yl
                                                          Lapinski
                                                  (Defendants
                                                              Schwernber
                      (Plaintiffs
                                    LecoiJier                    `---_


                                             t.